Case 1:17-cv-03273-TWP-DML Document 167-10 Filed 06/14/19 Page 1 of 6 PageID #: 1208




                    EXHIBIT 10
.....__________________________________
   Case 1:17-cv-03273-TWP-DML Document 167-10 Filed 06/14/19 Page 2 of 6 PageID #: 1209




From:                                  Stauffer, Ro bert R.
Sent:                                  Monday, May 06, 2019 4:41 PM
To:                                    'Eli Litoff'; 'Jason Delk'; Meneau, Caroline L.; Robert Nicholson; Valukas, Anton R.; Myron
                                       (M ike) M. Cherry
Cc:                                    Valarie Hays; Kelly Warner; Erin Gasparka
Subject:                               RE: ASC v. Bu rkhart - Subpoenas to New, M ills, First Federal



Eli,

Thank you for your email. I agree that based on our correspondence, it seems unlikely we w ill reach an agreement, as
your positions articulated below do not represent any significant movement. Mr. New paid a substantial sum to be
released from all claims and demands and we believe he is not obligated to respond to the subpoena. We have
nonetheless offered to provide documents and information narrowly targeted to the specific purposes you have
identified, if you w ill agree to forego other discovery, but you have not expressed an interest in such an agreement. It
does appear that we might be able to reach an agreement on the terms of an attorneys'-eyes-on ly protective order, and
I propose we continue discussions on that topic if we are able to reach agreement on the other issues. Here are our
responses to the specific points you raise:

General Ob jections

       1.   Although we believe this objection is well-founded, we are w illing to w ithdraw it.

       2.   The settlement that ASC voluntarily entered into w ith Mr. New bars ASC' s discovery attempts. As you know, we
            cited Dart Inds. Co. v. Westwood Chem. Co., 649 F.2d 646, 648 (9th Cir. 1980), which is squarely on point. If you
            have evidence that suggests that our reliance on Dart is misplaced, we w ill be happy to consider it. As to your
            comment about attaching the settlement agreement to any filings, we presume and request that any such fi ling
            be made under seal, consistent w ith the agreement' s confidentiality provision .

       3.   You have identified discovery of Mr. Burkhart's assets as one of the principal objectives in seeking documents
            from Mr. New - in particular his financial records. Given that liability has not yet been established and that Mr.
            New is not a party to the action, we believe a court would find the w ide-ranging and intrusive financial discovery
            you seek to be inappropriate.

       4.   The only post-2015 issue you identify is "Mr. Burkhart's current financial status." However, your requests go
            well beyond information relating to Mr. Burkhart's current financial status. Indeed, we have offered to provide
            information concerning payments to Mr. Burkhart as part of a compromise, and you have rejected that offer.

       5.   As I mentioned above, we are cautiously optim istic that we cou ld reach agreement on the terms of a protective
            order if we are able to reach agreement on other issues.

       6.   We disagree that we made "vague" objections to the overbreadth and excessive burden that wou ld be imposed
            by your requests. We have clearly identified our concerns about burden and overbreadth repeatedly during our
            previous discussions. The financial records are one example of this. As we told you in the past, you have not
            made clear why you need access to Mr. New' s financial record s and communications with his bank in their
            entirety, and collecting and producing documents relating to numerous different business entit ies over a
            multiyear period w il l necessarily require enormous effort and burden.




                                                                  1
  Case 1:17-cv-03273-TWP-DML Document 167-10 Filed 06/14/19 Page 3 of 6 PageID #: 1210
        In addition, we also told you that based on your articulated search terms, you are asking Mr. New to review
        every document in his position that references Mr. New’s banker (Tom Mills) or his former lawyer (Jeff Robbins),
        as well as broad collections of documents relating to his businesses in general. These terms, and the requests in
        general, are not tailored to your dispute with Mr. Burkhart. To the contrary, you have proposed excessively
        broad search terms that would require a complex ESI collection and review process and thus would require Mr.
        New to incur significant collection and review expenses even though he is not a party to this litigation. We have
        tried to explore ways to limit the scope of these requests, but you have insisted on extremely broad search
        requests and have been unwilling to narrow them.

Specific Objections

    1. You are mistaken in your assertion that I “never responded” to the search terms you proposed on April 11, 2019
       - please refer to my April 12, 2019 email. I noted, for example, that it is unclear why you are seeking all of Mr.
       New’s documents that refer to his lawyer, Jeff Robbins, or his banker, Tom Mills, without limitation. I also
       expressed concern that the extremely broad terms were “a wide-ranging fishing expedition.” (This was all after
       we accepted your initial search terms, communicated as part of an compromise proposal on April 5, 2019, at
       which point you rejected our condition that no further discovery be requested.) You responded on April 15,
       2019 that “our search terms are appropriately narrow and targeted,” but you did not respond to my concerns,
       did not explain how the search terms relate to your allegations, and did not indicate any willingness to negotiate
       further. If you have reconsidered your position, we are willing to continue to discuss substantially narrowed
       search terms.

    2. Mr. New objects to producing documents in response to Request for Production Number 2. We had previously
       offered to review documents responsive to the search terms you proposed on April 5, 2019, assuming a
       reasonable date limitation, in the context of a global understanding that ”ASC will not seek additional
       documents pursuant to those subpoenas (or issue any additional document subpoenas) to Mr. New or his bank,
       banker, and other agents.” In response, you told me that ASC would also be providing a much broader set of
       search terms for review and that ASC would not agree to Mr. New limiting his review and production obligations
       as we had proposed. To the extent that you are willing to agree to a reasonable date limitation and to agree to
       a definitive set of search terms that are reasonably limited and will not result in an overly burdensome review,
       we are willing to discuss that.

    3. You describe requests 3 and 4 as “targeted,” but you have rejected our effort to target them to actual payments
       to Mr. Burkhart and his entities. For example, if a check register includes one payment to Mr. Burkhart, you
       apparently still believe you are entitled to the entire check register, a position that is inconsistent with your
       statement that you “are not seeking records that have no relation to Burkhart or ASC.” Accordingly we stand on
       the objections we have asserted.

First Federal’s Specific Objections

If you are willing to explore limitations that address the concerns described above and in our previous correspondence,
and we can reach an agreement, then presumably the same agreement would apply to the First Federal subpoena and
we would withdraw our objections to that subpoena..

Mr. Mills’s Specific Objections

We will defer to Mr. Nicholson to respond to your assertions, but we note that we have no reason not to accept his
representations on behalf of Mr. Mills.

Conclusion



                                                            2
  Case 1:17-cv-03273-TWP-DML Document 167-10 Filed 06/14/19 Page 4 of 6 PageID #: 1211
We appear to be where we were before. You have insisted on access to financial records that go far beyond the stated
purpose of seeking information concerning Mr. Burkhart’s assets, and you have insisted on far-ranging search terms that
go well beyond any apparent relevance to your claims against Mr. Burkhart. Responding to these requests will be
intrusive and burdensome on Mr. New, an individual who is not a party and who provided substantial consideration for a
release from all claims and demands. We have offered to explore compromises that would get you the information you
really need in a way that minimizes the burden and intrusion on Mr. New, but you have expressed no interest in further
narrowing your search terms or your requests for financial records. Under those circumstances, we must persist in our
objections.

Best regards,

Bob



From: Eli Litoff [mailto:elitoff@rshc-law.com]
Sent: Thursday, May 02, 2019 8:07 PM
To: Stauffer, Robert R. <RStauffer@jenner.com>; 'Jason Delk' <delk@delkmcnally.com>; Meneau, Caroline L.
<CMENEAU@JENNER.COM>; Robert Nicholson <nicholson@carsonllp.com>; Valukas, Anton R.
<AValukas@jenner.com>; Myron (Mike) M. Cherry <mcherry@cherry-law.com>
Cc: Valarie Hays <vhays@rshc-law.com>; Kelly Warner <Kwarner@rshc-law.com>; Erin Gasparka <egasparka@rshc-
law.com>
Subject: ASC v. Burkhart - Subpoenas to New, Mills, First Federal

External Email – Exercise Caution
Dear Counsel:

Thank you for providing your written objections and responses to ASC’s subpoenas to Mr. New, Mr. Mills, and First
Federal Bank (the “Subpoena Recipients”). Based on those objections and responses, as well as our communications
over the past two months, we do not believe we will be able to bridge the gap between our positions, and accordingly
we feel that court intervention is required. That said, please see ASC’s responses below, which reflect our last attempt to
resolve (or at least narrow) our disputes before seeking court intervention. Given that our back and forth has lasted
nearly two months, we need to bring this matter to closure promptly. With that in mind, we request that you inform us
by Monday, May 6, whether you agree to the below parameters. If not, will reach out to Magistrate Judge Lynch on May
7 to request a telephonic conference regarding the subpoenas.

Best Regards,
Eli

The Subpoena Recipients’ General Objections

      1. We note your objections to Chicago as the place of compliance. While we anticipate this is a non-issue given that
         documents are likely to be produced electronically or via mail, ASC agrees to the Subpoena Recipients producing
         documents in Indiana, Florida, or any other location that is convenient to them.

      2. Your contention that ASC’s settlement with Mr. New precludes ASC from seeking discovery from Mr. New (and
         apparently from Mr. Mills and First Federal, who are not parties to that agreement) is not supported by the
         agreement itself, the parties’ course of dealing, or the applicable case law. We ask that you withdraw this
         objection, and we note that if you insist on putting the interpretation of the settlement agreement at issue, we
         will be forced to attach the agreement to any filings despite its confidentiality provisions.

      3. Your objection stating that “asset discovery is premature at this pre-judgment stage of the litigation” is
         misplaced for two reasons. First, the purpose of ASC’s requests is not solely to identify assets. The requests also
                                                               3
  Case 1:17-cv-03273-TWP-DML Document 167-10 Filed 06/14/19 Page 5 of 6 PageID #: 1212
        target documents that are relevant to ASC’s underlying claims. Second, case law within the Seventh Circuit and
        the Southern District of Indiana is clear that discovery of assets is appropriate pre-judgment, especially where
        punitive damages are available, as they are in this case.

    4. Because asset discovery is appropriate, your objection to limiting the relevant time period to pre-September
       2015 is unwarranted. ASC is entitled to discovery regarding transfers to Mr. Burkhart and documents reflective
       of Mr. Burkhart’s current financial status. ASC will not agree to limit its requests to the pre-September 2015 time
       period.

    5. ASC will agree to a protective order that allows the Subpoena Recipients to designate certain documents as
       Attorneys’ Eyes Only, provided that the order allows ASC an acceptable procedure to challenge such a
       designation, and allows ASC to show designated documents to:

            a. The Court and its personnel, court reporters, and videographers
            b. Experts, consultants, investigators, and others working at the direction of counsel.
            c. Any person who was either an author or recipient, or has previously seen or otherwise had access to the
               document in the ordinary course of business.
            d. Witnesses during a deposition or hearing under the following circumstances: (1) disclosure to the
               witness is reasonably necessary, (2) the witness shall not be permitted to retain a copy of the document,
               and (3) Mr. New’s counsel has been provided with 7-days’ advance notice of the deposition or hearing.

    6. Although you have made general objections based on overbreadth and burden, you have never explained why
       producing any particular documents is burdensome. If there are specific aspects of the requests that imposed an
       undue burden on the Subpoena Recipients, you should have shared that information during our nearly two-
       month-long negotiations. As you know, vague assertions of burden are not sufficient when objecting to
       discovery.

Mr. New’s Specific Objections

    1. Request 1: ASC proposed search terms to limit this request on April 11, 2019. Counsel for Mr. New never
       responded. Other than agreeing to search terms, ASC cannot agree to limit what is already a targeted request.

    2. Request 2: ASC proposed search terms on March 29, 2019, to which Mr. New’s counsel agreed on April 5, 2019.
       It appears the only dispute here is whether the search should extend past September 2015. For the reasons
       stated above in regard to your general objections, ASC cannot agree to narrow the time-period.

    3. Requests 3-4: These are already targeted requests. They are limited to Mr. New’s records reflecting payments to
       or from Jim Burkhart, his family members, his agents, or any entity in which Mr. Burkhart had an ownership or
       financial interest (including cash withdrawals that were subsequently transferred to Mr. Burkhart or his family
       members). We have explained that we are not seeking records that have no relation to Burkhart or ASC. But to
       the extent a document is responsive, it should be produced in its entirety. The presence of an appropriate
       protective order, as described above, should alleviate any privacy concerns.

First Federal Bank’s Specific Objections

Despite First Federal’s boilerplate objections based on relevance and burden, ASC interprets First Federal’s position to
be that it will produce responsive documents so long as ASC reaches agreement with Mr. New. If this understanding is
incorrect, please let us know.

Mr. Mills’ Specific Objections



                                                            4
   Case 1:17-cv-03273-TWP-DML Document 167-10 Filed 06/14/19 Page 6 of 6 PageID #: 1213
For each of the three requests, Mr. Mills has responded that he has no responsive documents, and that any such
responsive documents in his possession, custody, or control. ASC requests that Mr. Mills provide further information
regarding the search he conducted to reach this conclusion. ASC has reason to believe that Mr. Mills has a relationship
with Mr. Burkhart, Mr. New, and their companies separate and apart from his employment with First Federal, and is
therefore likely to have responsive documents in his possession, custody, or control. Furthermore, Request 2 seeks
responsive emails and text messages, which would be located on Mr. Mills’ cellular phone and would not necessarily be
in the possession of the other Subpoena Recipients. To the extent ASC is able to confirm that Mr. Mills and his counsel
have performed a diligent search for responsive documents, it will accept Mr. Mills’ representation that he possesses no
such documents.


Eli Litoff (bio)
Riley Safer Holmes & Cancila LLP
70 W. Madison Street, Suite 2900
Chicago, Illinois 60602
(312) 471-8780
elitoff@rshc-law.com
www.rshc-law.com




CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential and exempt from disclosure under
applicable law. If the reader of this e-mail message is not the intended recipient, or the employee or agent
responsible for delivery of the message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is prohibited. If you have received this e-mail in error, please
notify us immediately by telephone at (312) 471-8700 and also indicate the sender's name. Thank you.


Robert R. Stauffer
Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 923 2905 | TEL
+1 312 840 7305 | FAX
RStauffer@jenner.com
Download V-Card | View Biography

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any unauthorized
use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and delete it
from your system.




                                                                                 5
